Exhibit 10.1 [a1.jpg]

 

Hand Delivered

 

 

December 2, 2019

 

Tiffany Hoogerhyde

Director, Accounting

 

Dear Tiffany:

 

While in the Director, Accounting position, you have demonstrated growth and a
high level of achievement. I’m pleased with your progression and have confidence
you will continue to achieve a high level of success. Therefore, it is with
excitement that I’m promoting you to the position of Vice President, Finance &
Controller, effective December 8, 2019. In this capacity, you will be part of a
highly professional team that is dedicated to advancing the company in its
position as Alaska’s leading integrated telecommunications company. If you
accept this offer, you will continue to report to me.

 

In this role, your annual base salary rate will be $180,000, delivered in
bi-weekly payrolls, for the remainder of 2019. In 2019 your target annual
incentive will remain the same as it was in your Director position ($46,319.52)
and will be calculated based on the Director role. Effective January 1, 2020
your target annual incentive will increase to $90,000 (50% of your base salary
rate) target annual cash incentive for an annualized target cash compensation
total of $270,000. As always, your annual incentive is reliant upon Board of
Directors (BOD) approval and governing plan documents.

 

Your actual incentive payment (a) will vary based on your and our Company’s
performance, (b) is earned and paid only after completion of the year-end
financial audit, (c) is paid only to employees who continue to be regular, full
time employees at the time payment is made in the year following the performance
year, and (d) is pro-rated your first year based on your actual time in the
position. As always, your annual incentive is reliant upon Board of Directors
(BOD) approval and governing plan documents. 

 

Another substantial component of your total compensation in this job is a target
annual long-term incentive compensation award. For the remainder of 2019 your
annual long-term incentive compensation will remain at 3000 units. Effective
January 1, 2020 your total annual target long-term incentive compensation award
as Vice President, Finance & Controller will be 50% of your base salary rate,
comprised of retention and performance cash and / or equity compensation. We
determine actual awards based on your role and performance of that role, and
prorate for your actual time in the position. All awards are contingent upon
Board of Directors (BOD) approval, governing plan documents, and your execution
of required award documents.

 

Alaska Communications has developed a Corporate Compliance Program (CCP) and
Protection of Proprietary Information Policy (PIP) to help employees meet the
Company’s expectations. Adherence to all Alaska Communications Policies &
Procedures is a condition of employment at Alaska Communications and new hires
are expected to confirm their willingness to comply in writing. Copies of the
current versions of both the CCP and PIP are attached for your advance review.
By accepting our offer, you are agreeing to comply with these policies, as they
may be amended from time to time in the future, and certify you are not
obligated by any previously signed agreements that will preclude you from
working at Alaska Communications.

 

 

--------------------------------------------------------------------------------

 

 

In your position as an officer of our company, you will become privy to
confidential and highly-sensitive competitive and proprietary information
concerning our business, including but not limited to our customers, the
products and services we offer, our finances, our business strategies, and our
future plans. You agree that during your employment with us, and for a period of
twelve months after termination of your employment, you will not become an
officer, director, employee, contractor, consultant, partner, joint-venture, or
otherwise enter a business relationship or service with any competitor of Alaska
Communications in the markets we are serving at the time your employment
terminates; and for a period of twelve months after termination of your
employment you also agree that you will not offer, encourage or solicit any
other officer or employee of Alaska Communications to leave the company or enter
into an employment or business relationship with you or your subsequent
employer. If and when you leave Alaska Communications, you agree that you will
not make any disparaging statements, whether oral or written, about the company,
its officers, directors, or employees or any aspect of its business. In
addition, you agree to always protect all Alaska Communications’ confidential
and proprietary information you learned as a result of your employment with us
in accordance with the CCP and PIP.

 

As Vice President, Finance & Controller, you will also continue to be covered by
the Alaska Communications Officer Severance Policy. It may be modified in the
future and, as modified, will apply to you.

 

Business conditions change from time to time and the commitment to provide
continuing employment and your total compensation package depends upon the
Company’s success and continuing business requirements. As a result, I feel a
responsibility to advise you that Alaska Communications is an “at will”
employer. This means that either you or the Company can terminate the employment
relationship at any time for any reason, with or without cause. While I feel the
need to share these cautions, please also know that I feel confident that you
are continuing with an organization that will prevail as the premier Alaskan
communications service provider.

 

Tiffany, I’m looking forward to watching teams grow under your leadership. If
you have questions about this offer, please do not hesitate to speak with me.

 

 

 

Respectfully yours,

 

 

/s/ Laurie Butcher

Laurie Butcher

Chief Financial Officer

 

 

 

cc: Employee File

 

 

Accepted:  /s/ Tiffany Hoogerhyde Date: December 4, 2019 Tiffany Hoogerhyde  